Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 04/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 8996393 and 10769580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth C. Cheney (Reg.61,841) on 07/14//2022

1. (Current Amendment) A method of assigning a medical device to a patient, comprising:
determining, by one or more computing devices, that a wireless connection is formed between a first wireless communication device of a medical device and a second wireless communication device within a medical treatment area currently associated with a patient of a medical facility, the wireless connection being formed when the first and second wireless devices are within a predetermined wireless range of each other within the medical treatment area;
determining, by the one or more computing devices, responsive to determining that the wireless connection is formed, that the medical device moved into the medical treatment area currently associated with the patient; and 
automatically, by the one or more computing devices, responsive to determining that the medical device moved into to the medical treatment area currently associated with the patient:
obtaining device identity information from the medical device; and 
[updating] copying, based on the obtained device identity information, an identifier for the medical device into a patient record of the patient currently associated with the medical treatment area to reflect that the medical device has been assigned to the patient currently associated with the treatment area. 

10.	(Current Amendment) A system, comprising:
a storage system configured to store medical device information; and
one or more computing devices, 
the one or more computing devices configured to:
determine that a wireless connection is formed between a first wireless communication device of a medical device and a second wireless communication device within a medical treatment area currently associated with a patient of a medical facility, the wireless connection being formed when the first and second wireless devices are within a predetermined wireless range of each other within the medical treatment area; 
determine, responsive to determining that the wireless connection is formed, that the medical device moved into the medical treatment area currently associated with the patient;
automatically responsive to determining that the medical device moved into to the medical treatment area currently associated with the patient:
obtain device identity information from the medical device;  
[update]copying, based on the obtained device identity information, an identifier for the medical device into a patient record of the patient currently associated with the treatment area to reflect that the medical device has been assigned to the patient currently associated with the treatment area. 

19.	(Current Amendment) A non-transitory computer-readable medium comprising instructions stored thereon that, when executed by one or more computing devices, cause the one or more computing devices to perform a method, comprising:
determining that a wireless connection is formed between a first wireless communication device of a medical device and a second wireless communication device within a medical treatment area currently associated with a patient of a medical facility, the wireless connection being formed when the first and second wireless devices are within a predetermined wireless range of each other within the medical treatment area;
determining, responsive to determining that the wireless connection is formed, that the medical device moved into the medical treatment area currently associated with the patient;
automatically, responsive to determining that the medical device moved into to the medical treatment area currently associated with the patient:
obtaining device identity information from the medical device;
[updating]copying, based on the obtained device identity information, an identifier for the medical device into a patient record of the patient currently associated with the treatment area to reflect that the medical device has been assigned to the patient currently associated with the treatment area.

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed. 

Claim 1. Is directed towards a method of assigning a medical device to a patient, comprising:
determining, by one or more computing devices, that a wireless connection is formed between a first wireless communication device of a medical device and a second wireless communication device within a medical treatment area currently associated with a patient of a medical facility, the wireless connection being formed when the first and second wireless devices are within a predetermined wireless range of each other within the medical treatment area;
determining, by the one or more computing devices, responsive to determining that the wireless connection is formed, that the medical device moved into the medical treatment area currently associated with the patient; and 
automatically, by the one or more computing devices, responsive to determining that the medical device moved into to the medical treatment area currently associated with the patient:
obtaining device identity information from the medical device; and 
copying, based on the obtained device identity information, an identifier for the medical device into a patient record of the patient currently associated with the treatment area to reflect that the medical device has been assigned to the patient currently associated with the treatment area. 

For claim rejection under 35USC 101, the current invention recites “an identifier for medical device into a patient medical record”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

The closest prior art relates to Silkaitis (US. 20060133265) describes the medication management unit associated with a medical device. The patient and medical device automatically associate with each other to form a patient area network based on wireless transmission of patient’s ID information associated with patient RFID tag. 
However, the combined art fails to disclose obtaining device identity information from the medical device; and copying, based on the obtained device identity information, an identifier for the medical device into a patient record of the patient currently associated with the treatment area to reflect that the medical device has been assigned to the patient currently associated with the treatment area. 

The foreign reference, WO-2006064265- A1 describes a data collection method for collecting data describing at least one encounter of a mobile wireless device with at least one other wireless device, said method comprising: conducting a digital handshake between said mobile wireless device and said at least one other wireless device over a wireless link; and communicating a record of said encounter between said mobile wireless device and said other wireless device to a recording device.  
However, the reference does not disclose obtaining device identity information from the medical device; and copying, based on the obtained device identity information, an identifier for the medical device into a patient record of the patient currently associated with the treatment area to reflect that the medical device has been assigned to the patient currently associated with the treatment area.    

The NPL reference “The use of Bayesian networks to support context aware mobile devices “, describes Mobile communications technology has increasingly become integrated into modern day life and the rate of this integration is growing rapidly. However, many mobile devices including personal digital assistants (PDA) and mobile phones are predominantly passive, lacking a facility for automated information handling. For example, a mobile phone cannot automatically detect a user's context and react to support that situation. A context aware system t automatically detects mobile users' activity context through information gathered from a mobile phone. The thesis contains two main contributions: the development of the context prediction model and the implementation of a context aware system. The development of the context prediction model involves the use of Bayesian networks to solve the uncertainty regarding a user current activity, along with the prediction of possible future activities. A Bayesian probabilistic network is a comprehensive probabilistic computational framework for reasoning under conditions of uncertainty.
However, the NPL reference does not disclose obtaining device identity information from the medical device; and copying, based on the obtained device identity information, an identifier for the medical device into a patient record of the patient currently associated with the treatment area to reflect that the medical device has been assigned to the patient currently associated with the treatment area.    
Claims 2-10 are dependent from claim 1 and are allowed for the same reasons given above.  
Claims 11-18 incorporate all the limitations of claims 1-10 and are allowed for the same reasons given above. 
Claim 19-20 incorporates all the limitations of claim 1-10 and are allowed for the same reasons given above. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686